Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 1 of 16 PageID #: 1427




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ERICSSON INC.,                                    §
TELEFONAKTIEBOLAGET LM                            §
ERICSSON,                                         §
                                                  §
                                                  §
                 Plaintiffs,                      §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:20-CV-00380-JRG
                                                  §
SAMSUNG ELECTRONICS CO., LTD.,                    §
SAMSUNG ELECTRONICS AMERICA,                      §
INC., SAMSUNG RESEARCH AMERICA,                   §
                                                  §
                 Defendants.                      §


              MEMORANDUM OPINION AND PRELIMINARY INJUNCTION

          Before the Court is the Emergency Application for Temporary Restraining Order and

Anti-Interference Injunction Related to Samsung’s Lawsuit Filed in the Wuhan Intermediate

People’s Court of China (the “Motion”) brought by Plaintiffs Ericsson Inc. and

Telefonaktiebolaget LM Ericsson (collectively, “Ericsson”). (Dkt. No. 11). Having considered the

parties’ oral arguments, and the briefing by the parties and amici, the Court finds that the Motion

requesting a preliminary injunction should be and hereby is GRANTED.

     I.      INTRODUCTION

          On December 11, 2020, Ericsson filed a Complaint against Defendants Samsung

Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung Research America

(collectively, “Samsung”) alleging that Samsung breached its obligation to license its Standard

Essential Patents (“SEPs”) to Ericsson on fair, reasonable, and non-discriminatory (“FRAND”)
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 2 of 16 PageID #: 1428




terms in accordance with the obligation Samsung made to the European Telecommunications

Standards Institute (“ETSI”), a standard development organization (“SDO”). (Dkt. No. 1).

         Ericsson and Samsung develop and manufacture cellular technology and have substantial

global patent portfolios. (Dkt. No. 11 at 2). Many of both Ericsson’s and Samsung’s patents are

SEPs for the 2G, 3G, 4G, and 5G cellular standards. (Id.). In the past, Samsung and Ericsson have

entered into global patent licenses, most recently in 2014 a cross-license to reciprocally use their

SEPs. (Id. at 2–3). The 2014 agreement called for its expiration at the end of 2020. (Dkt. No. 43

at 32:22). Accordingly, over the past year the parties have negotiated terms of a renewed global

cross-license. (Dkt. No. 11 at 3; Dkt. No. 26 at 3). Despite their efforts, the parties were unable to

come to an agreement as the end of 2020 approached. (Dkt. No. 11 at 3; Dkt. No. 26 at 3). In light

of the parties’ lack of an agreement, on December 7, 20201 Samsung2 filed a Civil Complaint in

the Wuhan Intermediate People’s Court of Hubei Province (the “Chinese Action”) asking that

court to:

             1. Determine the global licensing terms, including the royalty rates applicable
             for [Samsung Electronics Co., Ltd., Samsung (China) Investment Co., Ltd., and
             Samsung (China) Investment Co., Ltd.’s] communication products in
             accordance with “Fair, Reasonable and Non-discriminatory” (“FRAND”)
             principle for the licensing of all the 4G and 5G standard essential patents
             (“SEPs”) held or controlled by [Telefonaktiebolaget LM Ericsson] and its
             affiliates;
             2. Order [Telefonaktiebolaget LM Ericsson] to bear the litigation costs and the
             just and proper expenses incurred by [Samsung Electronics Co., Ltd., Samsung
             (China) Investment Co., Ltd., and Samsung (China) Investment Co., Ltd.]
             Wuhan Branch as a result of protecting its rights in these proceedings, which
             tentatively calculated are RMB 10 million.3

1
  Samsung alleges that it attempted to file its Complaint in China on December 4, 2020 but was unsuccessful. (Dkt.
No. 26 at 3). The Court will refer to the date the Wuhan Intermediate People’s Court of Hubei Province accepted the
filing of Samsung’s China Complaint—December 7, 2020.
2
  The Samsung entities here are different than those in the Chinese Action. However, Samsung Electronics Co. Ltd.
is a party to both actions and is affiliated with every subsidiary in both actions. (Dkt. No. 26-2 at 5; Dkt. No. 17 at
5–6). As such, the Samsung parties in both the Chinese Action and this action are functionally the same. Huawei
Techs., Co. v. Samsung Elecs. Co., No. 3:16-CV-02787-WHO, 2018 WL 1784065, at *6 (N.D. Cal. Apr. 13, 2018).
3
  This quote, and all other quotes from all documents originally filed in China, are from certified English translations
of such filings. (Dkt. No. 26-2).

                                                           2
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 3 of 16 PageID #: 1429




(Dkt. No. 26 at 3; Dkt. No. 26-2). No one provided notice to Ericsson of the Chinese Action when

it was filed. (Dkt. No. 11 at 4; Dkt. No 26 at 4). On December 11, 2020, a panel of judges or the

“collegiate panel” was assigned to preside over the Chinese Action. (Dkt. No. 26-10 at 7). Also on

December 11, 2020, Ericsson filed the Complaint in this case. (Dkt. No. 1). Unaware of the

Chinese Action, Ericsson notified Samsung of its Complaint in this Court that same day. (Dkt. No.

11 at 3; Dkt. No. 11-12 ¶ 4).

         On December 14, 2020, Samsung filed a Behavior Preservation Application in the Wuhan

Intermediate People’s Court of Hubei Province (the “Wuhan Court”) requesting that court to issue

an anti-suit injunction (“ASI”) against Ericsson to prevent it from seeking relief relating to its 4G

and 5G SEPs anywhere else in the world. (Dkt. No. 30-4). Concurrently, Samsung filed an

Application for Delaying Serving the Behavior Preservation Application further requesting the

Wuhan Court to “hold the service of the relevant materials of the behavior preservation application

of this case and the various notification thereof until the ruling of the behavior preservation comes

into effect” based on the high probability that other courts, like this one, would likely take

affirmative action to impede enforcement of the ASI in their jurisdiction. (Dkt. No. 30-2 at 2–3).

         On December 17, 2020, Samsung notified Ericsson of the Chinese Action but did not

provide Ericsson with any of the filings from the Chinese Action.4 (Dkt. No. 11 at 4). On

December 21, 2020, Samsung again urged the Wuhan Court to issue an anti-suit injunction and to

do so within the week through a Supplemental Information from Samsung Regarding Act

Preservation Application. (Dkt. No. 26-11). On December 22, 2020, fifteen days after Samsung’s

Civil Complaint was filed, and over a week after Samsung sought the ASI, Samsung provided only


4
 The proceedings in the Chinese Action are conducted solely through paper filings and not via electronic means. (Dkt.
No. 11 at 4; Dkt. No. 11-12 ¶ 7). Therefore, Ericsson was unable to access such filings unless and until they were
provided by Samsung or the Wuhan Court itself.

                                                         3
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 4 of 16 PageID #: 1430




the Civil Complaint from the Chinese Action to Ericsson. (Dkt. No. 11-14). On December 23,

2020, Samsung provided the Wuhan Court with a Bank Certificate of Deposit and a Commitment

Letter for a bond of RMB 50 million to provide security for the anti-suit injunction. (Dkt. No. 26-

9 at 6). On December 25, 2020, the Wuhan Court issued an ASI enjoining Telefonaktiebolaget LM

Ericsson and its affiliates from:

       (1) applying for any preliminary and permanent injunctive relief or administrative
       measures before any courts, customs offices, or administrative enforcement
       agencies either in China or other countries and regions or through any other
       procedures against Samsung Electronics Co., Ltd., Samsung (China) Investment
       Co., Ltd., Samsung (China) Investment Co., Ltd. Wuhan Branch and their affiliates,
       and other subjects which manufacture, use, offer to sell, sell or import Samsung
       telecommunications products, in terms of the 4G and 5G SEPs involved in this
       Case, and the Respondent and its affiliates shall immediately withdraw or suspend
       such claims that have already been filed;
       (2) . . . applying for the enforcement of any preliminary and permanent injunctive
       relief or administrative measures or that has been granted or is likely to be granted
       by any courts, customs offices, or administrative enforcement agencies either in
       China or any other countries and regions or through any other procedures against
       Samsung Electronics Co., Ltd., Samsung (China) Investment Co., Ltd., Samsung
       (China) Investment Co., Ltd. Wuhan Branch and their affiliates, and other subjects
       which manufacture, use, offer to sell, sell or import Samsung telecommunications
       products, in terms of the 4G and 5G SEPs involved in this Case;
       (3) . . . requesting any courts either in China or other countries and regions to
       adjudicate the licensing terms (including the royalty rate) or royalty amount in
       terms of the 4G and 5G SEPs involved in this Case and the Respondent and its
       affiliates shall immediately withdraw or suspend such claims that have already been
       filed;
       (4) . . . initiating any legal proceedings requesting to determine whether the
       Respondent and its affiliates have fulfilled their FRAND obligations in terms of the
       present negotiations for licensing the 4G and 5G SEPs involved in this Case before
       any courts either in China or other countries and regions, and the Respondent and
       its affiliates shall immediately withdraw or suspend such claims that have already
       been filed;
       (5) . . . requesting any courts either in China or other countries and regions to order
       Samsung Electronics Co., Ltd., Samsung (China) Investment Co., Ltd., and
       Samsung (China) Investment Co., Ltd. Wuhan Branch to withdraw this application
       for behavior preservation or to prevent Samsung Electronics Co., Ltd., Samsung
       (China) Investment Co., Ltd., and Samsung (China) Investment Co., Ltd. Wuhan
       Branch from applying for the enforcement of the behavior preservation ruling
       issued by this Court, and the Respondent and its affiliates shall immediately



                                                 4
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 5 of 16 PageID #: 1431




          withdraw or suspend such claims that are likely to be filed or have already been
          filed.

(Id. at 12–14). The ASI is in effect for the duration of the Chinese Action and until a future

judgment in that Action becomes effective. (Id.). If Ericsson violates the ASI the Wuhan Court

states that it will “punish such violations in accordance with Chapter 10 of Civil Procedure Law

of the People’s Republic of China,” which includes the levying of substantial fines. (Id. at 14

(italics in original)). In accordance with Samsung’s request, the Wuhan Court gave Ericsson notice

of the ASI after the ASI had issued. (Dkt. Nos. 11-1 ¶ 7, 11-8). Ericsson received such notice on

December 25, 2020. (Dkt. No. 11-8).

          On December 28, 2020, Ericsson came to this Court and requested an emergency ex parte

temporary restraining order to prevent Samsung from interfering with this action or attempting to

prevent Ericsson from asserting the full scope of its patent rights in the United States until the

Court could hear argument on whether a preliminary injunction should issue. (Dkt. No. 11). At

10:00 a.m. on December 28, 2020, the Court granted Ericsson’s Motion, issued a temporary

restraining order, and set the Motion for a Preliminary Injunction for hearing on January 7, 2021.

(Dkt. No. 14).5

    II.      LEGAL STANDARD

          It is well established that a federal court is empowered to issue injunctions to protect its

jurisdiction. MWK Recruiting Inc. v. Jowers, No. 19-51064, 2020 WL 6572570, at *2 (5th Cir.

Nov. 6, 2020) (citing Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 626 (5th Cir. 1996)). 6 A foreign



5
  Subsequently, on January 1, 2021, Ericsson filed its Amended Complaint asserting patent infringement of eight U.S.
Patents. (Dkt. No. 17).
6
  Pursuant to Ericsson’s Amended Complaint, this is now a case for both breach of contract and patent infringement.
The United States Court of Appeals for the Federal Circuit has exclusive appellate jurisdiction over cases arising under
the patent laws. 28 U.S.C. § 1295(a). However, for issues not unique to patent law, like the preliminary injunction
requested here, the Federal Circuit applies the law of the regional circuit in which the appeal would otherwise lie.
Sanofi-Aventis Deutschland GmbH v. Genentech, Inc., 716 F.3d 586, 590 (Fed. Cir. 2013) (internal citations omitted).

                                                           5
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 6 of 16 PageID #: 1432




anti-suit injunction is a special application of the general preliminary injunction rules, but “the

suitability of such relief ultimately depends on considerations unique to anti-suit injunctions.” Id.

(quoting Kahara Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335

F.3d 357, 364 (5th Cir. 2003)). The Fifth Circuit has adopted a test—often referred to as the

Unterweser factors—that weigh “the need to ‘prevent vexatious or oppressive litigation’ and to

‘protect the court's jurisdiction’ against the need to defer to principles of international comity.” Id.

(citing Kaepa, 76 F.3d at 627, and MacPhail v. Oceaneering Int’l, Inc., 302 F.3d 274, 277 (5th

Cir. 2002)). Pursuant to the Unterweser factors, an injunction against the prosecution of a foreign

lawsuit may be appropriate when the foreign litigation would: (1) frustrate a policy of the forum

issuing the injunction; (2) be vexatious or oppressive; (3) threaten the issuing court’s in rem or

quasi in rem jurisdiction; or (4) cause prejudice or offend other equitable principles. Id. (citing

Kaepa, 76 F.3d at 627 n.9 and In re Unterweser Reederei, GmbH, 428 F.2d 888, 890 (5th Cir.

1970)). In applying this test, the Fifth Circuit has rejected the approach taken by some other

Circuits, which “elevates principles of international comity to the virtual exclusion of all other

considerations.” Id. (citing Kaepa, 76 F.3d at 627). Rather, the Fifth Circuit has noted that the

“notions of comity do not wholly dominate the analysis to the exclusion of these other concerns.”

Id. (citing Kahara Bodas, 335 F.3d at 366) (alteration omitted).

       To determine whether proceedings in another forum constitute “vexatious or oppressive”

litigation that threatens the court’s jurisdiction, the domestic court considers the following

interrelated factors: (1) the inequitable hardship resulting from the foreign suit; (2) the foreign

suit’s ability to frustrate and delay the speedy and efficient determination of the cause; and (3) the

extent to which the foreign suit is duplicative of the litigation in the United States. Id. (citing

Kaepa, 76 F.3d at 627). “[T]he duplicative factor is about legal, not factual, similarity.” Id. at *4



                                                   6
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 7 of 16 PageID #: 1433




(emphasis in original). Suits are duplicative “where they involve the same or similar legal bases or

identical claims.” Id. (internal citations omitted).

           As noted above, Ericsson is not seeking an anti-suit injunction to prevent the Chinese

Action from proceeding. Rather, Ericsson is seeking an anti-anti-suit injunction (sometimes called

an anti-interference injunction) to prevent Samsung from attempting to enforce the ASI and

thereby interfering with this Court’s exercise of its own jurisdiction. To this Court’s knowledge,

the Fifth Circuit has not provided guidance on the application of the Unterweser factors under

these particular circumstances. Thus, while the test set forth above relates to the issuance of an

anti-suit injunction, rather than an anti-interference injunction, it is nevertheless instructive and

will be applied here. See Teck Metals Ltd. v. Certain Underwriters at Lloyd’s, London, No. CV-

05-411-LRS, 2009 WL 4716037, at *3 (E.D. Wash. Dec. 8, 2009).

    III.      DISCUSSION

    1. Standing

           As an initial matter, Samsung alleges that Ericsson, Inc. does not have standing to seek

relief on behalf of Telefonaktiebolaget LM Ericsson because Telefonaktiebolaget LM Ericsson is

the defendant in the Chinese Action and is the only entity that would be fined as a result of the

ASI. (Dkt. No. 26 at 15; Dkt. No. 37 at 13). Accordingly, Samsung argues there is no risk of

irreparable harm to Ericsson, Inc. (Dkt. No. 26 at 15; Dkt. No. 37 at 13); see Voda v. Cordis Corp.,

536 F.3d 1311, 1329 (Fed. Cir. 2008). During the hearing on the Motion, counsel for Ericsson

confirmed that the Motion and the requested anti-interference injunction are sought on behalf of

both Ericsson, Inc. and Telefonaktiebolaget LM Ericsson. (Dkt. No. 43 at 9:9–12). Accordingly,

this Court finds that Ericsson, Inc. and Telefonaktiebolaget LM Ericsson have standing to seek the

requested relief.



                                                   7
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 8 of 16 PageID #: 1434




   2. Unterweser Factors

           a. Frustration of a Policy of the Forum Issuing the Injunction

       The public interest strongly supports this Court’s continued exercise of its jurisdiction.

Allowing Samsung to enjoin Ericsson from asking this Court to adjudicate legally cognizable

claims under United States law would frustrate this Court’s compelling interest in ensuring that

litigation within its legitimate jurisdiction proceed in this forum. Samsung argues that the ASI was

a legitimate exercise of the Wuhan Court’s jurisdiction as the first-filed action between Samsung

and Ericsson for their worldwide rate dispute. (Dkt. No. 26 at 7). The order in which the suits were

filed is not dispositive, and the issues before this Court and the issues before the Wuhan Court are

different. See Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 887 (9th Cir. 2012) (noting that the

order in which the foreign and domestic suits are filed is not dispositive). Accordingly, both Courts

can properly exercise jurisdiction over the respective causes of action brought before them. The

purpose of an Article III Court is to be an impartial adjudicator of cases and controversies within

its lawfully conferred jurisdiction. U.S. Const. art. III, § 2. To enforce the ASI in this case would

frustrate the “virtually unflagging obligation of the federal courts to exercise the jurisdiction given

them.” Colorado River Water Conserv. Dist. v. U.S., 424 U.S. 800, 817 (1976).

           b. Vexatious or Oppressive

       In the context of an anti-suit injunction, the Court analyzes whether the foreign litigation

would be vexatious or oppressive. MWK, 2020 WL 6572570, at *2. However, here a dispute exists

as to whether in the context of an anti-interference injunction the litigation should be analyzed

from the posture of this Court or the foreign court. There appears to be no direct Fifth Circuit

guidance on this issue. Accordingly, the Court will address whether both litigations are vexatious

or oppressive from the posture of both jurisdictions under the factors set forth in MWK and Kaepa.



                                                  8
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 9 of 16 PageID #: 1435




Id. (citing Kaepa, 76 F.3d at 627). Under either analysis, the Court finds that this factor supports

the issuance of an anti-interference injunction.

                    i. Inequitable Hardship Resulting from the Foreign Suit

       Proceeding to enforce the ASI will impose an inequitable hardship on Ericsson because it

will unfairly deprive Ericsson of the right to bring claims it is entitled to bring under United States

law. Furthermore, the ASI was entered with no notice to Ericsson at the request of Samsung. (Dkt.

No. 30-2). Without notice or an opportunity to be heard, Ericsson found itself enjoined from

exercising its right to enforce legitimate causes of action under United States law pertaining to its

4G and 5G SEPs in the United States. The ASI imposes an inequitable hardship on Ericsson

because the ASI’s sweeping provisions deprive Ericsson of the right to attempt to obtain redress

for claims it has the right to bring under the laws of the United States.

       Samsung argues that the process for obtaining the ASI is no different than the process this

Court used in issuing the ex parte temporary restraining order. It is not. Obtaining the ASI as

Samsung did is more akin to issuing an ex parte preliminary injunction, not a temporary restraining

order. A temporary restraining order, such as in this case, typically lasts fourteen days at most. See

Fed. R. Civ. P. 65(b)(2). The ASI lasts through the ultimate conclusion of the Chinese Action,

which could be years from now. (Dkt. No. 26-9 at 12–14). Additionally, before this Opinion and

Preliminary Injunction was issued, Samsung had the opportunity to file multiple briefs and present

oral argument for this Court to consider. (Dkt. Nos. 26, 34, 37, 43). Notably, the ASI is only

dissolved if the respondent, Telefonaktiebolaget LM Ericsson, prevails on a motion to reconsider

filed within five days in the Wuhan Court, completely shifting the burden to the responding party.

See (Dkt. No. 26-9 at 14). In contrast, this Court’s temporary restraining order is dissolved

automatically unless Ericsson, as the petitioner, meets its burden and prevails in a motion for



                                                   9
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 10 of 16 PageID #: 1436




preliminary injunction. Regardless of whether the procedure Samsung followed comported with

Chinese law, Ericsson had none of the opportunities afforded to Samsung, and as a result would—

but for this Court’s preliminary injunction—be excluded from bringing causes of action in this

forum where both parties have a significant presence. (Dkt. No. 11 at 1). Additionally, not only

would enforcement of the ASI impede Ericsson’s ability to bring lawful causes of action, it would

unfairly but necessarily put Ericsson in a weaker negotiating position when it comes to cross

licensing its 4G and 5G SEPs to both Samsung and others. Ericsson argues this was the real

motivation behind the ASI. (Dkt. No. 11 at 2). This Court does not disagree.

        Conversely, Samsung will not suffer inequitable hardship if litigation proceeds in both

courts. In fact, Samsung’s counsel agreed on the record in this Court that parallel actions are

inevitable. (Dkt. No. 43 at 36:4–10). The United States is both Ericsson’s and Samsung’s largest

market, and both Ericsson and Samsung have large offices, including relevant personnel involved

in these licensing discussions, in the Eastern District of Texas. (Dkt. No. 11 at 1). When asked if

this action was vexatious or oppressive to it, Samsung readily admitted it was not. (Dkt. No. 43 at

76:18–21). Accordingly, the Court finds that Ericsson would suffer inequitable hardship due to the

enforcement of the ASI, while Samsung would not suffer inequitable hardship if this case is

allowed to proceed.

                     ii. The Foreign Suit’s Ability to Frustrate and Delay the Speedy and Efficient
                         Determination of the Cause

        If unaddressed, the ASI7 would frustrate and delay the speedy and efficient determination

of legitimate causes of action before this Court. In fact, the ASI specifically prohibits their




7
 The Court analyzes the enforcement of the ASI because Ericsson seeks only to enjoin the enforcement of the ASI,
not the entire Chinese Action.

                                                      10
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 11 of 16 PageID #: 1437




adjudication.8 Samsung furnished Ericsson’s Complaint to the Wuhan Court and specifically asked

for an injunction preventing this case from moving forward. (Dkt. Nos. 30-2, 30-3). If the ASI is

given its full effect, it would lay claim to causes of action properly raised in this Court and not

raised in the Chinese Action.

         On the other hand, the causes of action here have no implication on the speedy and efficient

determination of the issues raised before the Wuhan Court. The Wuhan Court can continue to

adjudicate the claims that Samsung has brought before it, pursuant to its laws and its rules of civil

procedure. This Court does not intend—nor does it wish—to frustrate or delay the speedy and

efficient determination of the case brought in Wuhan. Without hesitation this Court equally insists

that it be permitted to adjudicate the issues raised here pursuant to its own legitimate jurisdiction

and without interference.

                      iii. The Extent to Which the Foreign Suit and the Domestic Suit are Duplicative

         The Chinese Action and this suit are not duplicative. As the Fifth Circuit has recently

clarified, “the duplicative factor is about legal, not factual, similarity.” MWK, 2020 WL 6572570

at *4 (emphasis in original). Suits are duplicative “where they involve the same or similar legal

bases or identical claims.” Id. (internal citations omitted). The Chinese Action and this suit may

be factually similar but involve very separate legal questions.9 Samsung asks the Wuhan Court to

determine the global licensing terms, including the FRAND royalty rates applicable for Samsung’s

communication products implementing all of Ericsson’s 4G and 5G SEPs. Ericsson, on the other

hand, asks this Court to look at the parties’ pre-suit negotiation conduct and determine whether the



8
  Samsung notes that not all causes of action before this Court are enjoined by the ASI. (Dkt. No. 43 at 78:2–7). While
that may be true, the inability for this Court to hear one or many causes of action equally offends the efficient
adjudication of such issues. Ericsson has a right to join “as many claims as it has” in one action. Fed. R. Civ. P. 18(a).
9
  By recognizing that these two questions are not one and the same, this Court is not commenting on whether it would
or would not be ultimately willing to set a global FRAND rate. The question of whether a global FRAND rate should
be set is not now before this Court.

                                                           11
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 12 of 16 PageID #: 1438




parties breached or complied with their mutual FRAND obligations. The Wuhan Court is asked to

provide a number. This Court is asked to evaluate conduct. The legal questions presented to each

Court are different.10

             c. Threaten the Issuing Court’s In Rem or Quasi In Rem Jurisdiction

         This factor is not applicable. Although Ericsson brings claims for patent infringement and

breach of contract, Samsung acknowledges the only claims within the scope of the ASI are

Ericsson’s breach of contract claims. (Dkt. No. 43 at 78:8–11). Breach of contract claims are in

personam actions. See Page v. JPMorgan Chase Bank, N.A., No. 4:13-CV-407-Y, 2013 WL

12198405, at *1 (N.D. Tex. Oct. 30, 2013). As such, this factor is not implicated.

             d. Cause Prejudice or Offend Other Equitable Principles

         Issuance of an anti-interference injunction in this case will not cause prejudice to Samsung

or offend other equitable principles. Through the ASI, Samsung attempts to prevent Ericsson from

seeking injunctive relief relating to its 4G and 5G SEPs in any tribunal in the world except in the

Wuhan Court. (Dkt. No. 26-9 at 12–13). However, on January 7, 2021, Samsung filed a Complaint

in the United States International Trade Commission seeking injunctive relief against Ericsson for

Ericsson’s 4G and 5G compliant products based on alleged infringement of Samsung’s 4G and 5G

SEPs—seeking the very type of injunctive relief the ASI bars Ericsson from seeking. See Certain

Wireless Communications Equipment and Components Thereof, Inv. No. 337-TA-3522 (Jan. 7,



10
   In fact, Ericsson argues that its FRAND obligation is subject to the express condition that Samsung grant a reciprocal
license. (Dkt. No. 30 at 7). Therefore, Ericsson argues, the unilateral relief Samsung seeks in the Chinese Action may
or may not be available. (Id.). Regardless of how this issue plays out on the merits, it demonstrates that it is far from
certain that the question posed to the Wuhan Court will impact or interfere with the issues presented here. The Court
does not currently express an opinion regarding whether any judgment from the Chinese Action would have a res
judicata effect. To the extent, however, the Wuhan Court provides a global FRAND rate for Ericsson’s 4G and 5G
SEPs in isolation, such a rate is unlikely to obviate this Court’s FRAND determinations because the causes of action
here require this Court to consider offers and negotiations for a cross-license in which Samsung would make a
balancing payment that inherently accounts for the value of its own 4G and 5G SEPs and not solely the value of
Ericsson’s 4G and 5G SEPs.

                                                          12
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 13 of 16 PageID #: 1439




2021). If Samsung can seek redress of its claims through injunctive relief in the United States, it

would be the height of inequity (and hypocrisy) to allow the ASI to tie Ericsson’s hands from

doing the same.

       Additionally, the Court is persuaded that the financially significant penal provisions of the

ASI create an inequitable disparity between the parties which prejudices Ericsson’s right to assert

lawful causes of action. Drawing from the well of its inherent authority, this Court should not

allow Samsung to impose financial penalties against Ericsson for attempting to file the same claims

that Samsung itself has filed without a counterbalance. The issues present before this Court, the

Wuhan Court, the United States International Trade Commission, and elsewhere should be

resolved on the merits and not based on unfair economic leverage gained through litigious

gamesmanship. Equity demands no less.

       Furthermore, international comity is not offended by the issuance of an anti-interference

injunction which seeks to preserve the ability for litigation to proceed in parallel. Laker Airways

Ltd. v. Sabena, Belgian World Airlines, 731 F.2d 909, 926–27 (D.C. Cir. 1984). No international

public policy or issue is implicated by this case: Ericsson and Samsung are private parties engaged

in a global commercial struggle. Kaepa, 76 F.3d at 627. This Court is not instructing Samsung that

it cannot continue to prosecute its claims in the Wuhan Court nor is this Court seeking to enjoin

the furtherance of that proceeding. This Court believes it must act for the targeted purpose of

allowing both suits to proceed without interference. Under these circumstances, this Court finds

that an anti-interference injunction in no way threatens notions of international comity.

   3. Ericsson’s Requested Relief

       Although, under the Unterweser factors, an anti-interference injunction is warranted in this

case, the Court finds that some aspects of Ericsson’s requested relief is too broad. Injunctive relief



                                                 13
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 14 of 16 PageID #: 1440




is an extraordinary remedy that should be narrowly tailored to prevent irreparable harm. MWK,

2020 WL 6572570, at *2. Ericsson requests that this Court issue a preliminary anti-interference

injunction ordering Samsung to: (1) not take actions in the Chinese Action that would interfere

with this Court’s jurisdiction over this matter; (2) not take actions in the Chinese Action that would

deprive Ericsson, Inc. and all of its corporate parents, subsidiaries, and affiliates of its right to

assert the full scope of its U.S. patent rights; (3) promptly send documents filed in the Chinese

Action to Ericsson; and (4) withdraw the ASI as to the U.S., or indemnify Ericsson against any

fines levied against Ericsson due to the ASI, or bar Samsung from participating any further in the

Chinese Action unless and until any fine related to the ASI is lifted.

       As this Court has previously stated, this Court does not seek to insert itself into matters of

Chinese law or civil procedure, but simply to preserve its jurisdiction over the causes of action

properly before it. Accordingly, the Court declines to order Samsung to withdraw the ASI, bar

Samsung from participating in the Chinese Action, or require Samsung to promptly send

documents filed in the Chinese Action to Ericsson. Although this Court maintains a public docket

equally accessible by electronic means to both parties and the public, it is not for this Court to

require Samsung to operate in a foreign jurisdiction as though it were here. Furthermore, this Court

will not order Samsung to make any formal motion in the Chinese Action or seek to interfere with

it participating therein. That said, this Court affirmatively finds that a tailored indemnification

provision will adequately address this Court’s concern that Samsung may seek the imposition of

substantial fines in the Chinese Action for the purpose of creating economic leverage against

Ericsson to achieve practically what it may not be able to obtain legally. This Court finds that a

narrowly focused indemnification provision will ensure that both proceedings can progress on the

merits without the risk of unbalanced economic pressure being imposed by one party on another.



                                                 14
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 15 of 16 PageID #: 1441




       IV.       CONCLUSION

             Accordingly, in light of the foregoing, effective 10:00 a.m. CT, January 11, 2021 and

until the judgment of this Court is final, the Court hereby ORDERS AND ENJOINS Samsung

Electronics Co., Ltd., Samsung Electronics America, Inc., and Samsung Research America to:

       (1) Take no action in the Chinese Action that would interfere with this Court’s jurisdiction to

             determine whether Ericsson11 or Samsung have met or breached their FRAND obligations

             as they relate to both Ericsson and Samsung’s 4G and 5G SEPs, or that would interfere

             with any other cause of action before this Court;

       (2) Take no action in the Chinese Action that would deprive Ericsson or all of its corporate

             parents, subsidiaries, and affiliates of their rights to assert the full scope of their U.S. patent

             rights before any Article III Court, customs office, or administrative agency in the United

             States; and

       (3) Jointly and severally indemnify Ericsson from and against any and all fines or other penal

             assessments levied against and actually incurred by Ericsson pursuant to the enforcement

             of the ASI, either on the motion of Samsung, sua sponte by the Wuhan Court, or otherwise,

             as such pertains, and only as such pertains, to actions Ericsson has taken or takes in the

             future in the United States to lawfully litigate or adjudicate claims relating to the 4G and

             5G SEPs identified or involved in this case.

             Pursuant to Fed. R. Civ. P. 65(c), the Court finds that the proper amount of security for this

anti-interference injunction is Zero United States Dollars ($0). See Kaepa, 76 F.3d at 628.




11
     Ericsson was previously defined as Ericsson, Inc. and Telefonaktiebolaget LM Ericsson. See infra at 1.

                                                           15
Case 2:20-cv-00380-JRG Document 45 Filed 01/11/21 Page 16 of 16 PageID #: 1442




   So ORDERED and SIGNED this 11th day of January, 2021.




                                            ____________________________________
                                            RODNEY GILSTRAP
                                            UNITED STATES DISTRICT JUDGE




                                       16
